Citation Nr: 9926750	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied an increased 
evaluation for the veteran's PTSD (rated 10 percent under 
diagnostic code 9411).  The veteran submitted a notice of 
disagreement in September 1997, and the RO issued a statement 
of the case in November 1997.  The veteran submitted a 
substantive appeal in November 1997, and testified at a 
hearing in May 1998.  In October 1998, the RO hearing officer 
increased the rating for PTSD to 50 percent, effective from 
May 1997.  The veteran has continued his appeal.


FINDING OF FACT

The veteran's PTSD is manifested primarily by moderate sleep 
disturbance, occasional nightmares, flashbacks, moderate 
hypervigilance, occasional panic attacks, an exaggerated 
startle response, restricted range of affect, and 
difficulties establishing and maintaining effective work and 
social relationships reflective of not more than moderate 
social and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130,and Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1966 to 
September 1968.

The service medical records, including the report of the 
veteran's separation examination, do not reflect any 
complaints, clinical findings, or diagnosis consistent with 
any chronic psychiatric disorder.  

Statements from the veteran indicate that he spent much of 
his time in Vietnam with convoys as a military policeman.  
The veteran described seeing a rocket hit a tank in a sudden 
attack and decapitate a serviceman.  There were also 
automatic weapons firing and panic at the scene.  The veteran 
reported another incident of seeing Korean servicemen shoot 
someone with a flamethrower.  The veteran also witnessed an 
attack of his base camp from some distance.

VA medical records show that the veteran was hospitalized for 
treatment of PTSD symptoms in May 1992.  He complained of 
recurring nightmares, flashbacks, intrusive memories of 
combat experiences, sleep disturbance, emotional detachment 
and social isolation, decreased interest in activities, 
avoidance of incidents of exposure to trauma related stimuli, 
startle response, poor memory and concentration, and survivor 
guilt.  The veteran reported that his symptoms had increased 
since he stopped drinking.  The veteran's symptoms were 
treated with medications and psychotherapy.  He attended 
group therapy three times a week and was seen for individual 
therapy sessions.  The veteran was released from the hospital 
in August 1992, and was to follow-up with PTSD treatment on 
an outpatient basis.

The veteran underwent a VA examination in October 1992.  He 
reported that, ever since he returned from Vietnam, he had 
suffered from occasional nightmares that involved a close 
buddy of his being killed by a rocket in Vietnam.  The 
veteran also reported occasional flashbacks.  The veteran 
indicated that he has been drinking to excess for many years, 
and that he drank because it calmed him down and prevented 
him from thinking of the bad things that happened to him.  
The examiner noted that the veteran did not belong to any 
social organizations, but that he went to Alcoholics 
Anonymous three times a week.  There was no evidence of 
psychosis, past or present.  The veteran was diagnosed with 
PTSD, very mild.

An August 1994 RO rating decision granted service connection 
for PTSD, and assigned a 10 percent evaluation under 
Diagnostic Code 9411, effective from September 1992.

The veteran underwent a VA examination in September 1995.  He 
reported attending a War Stress Group once a week, and taking 
medications.  The veteran stated that he was working 
approximately 10 or 12 hours a week, doing deliveries.  He 
also indicated that he still had some mild trouble sleeping, 
and had nightmares not more than twice a month; he seldom had 
flashbacks.  The veteran reported that he had not had 
anything to drink for the last year and a half.  Upon 
examination, the veteran was in absolutely no distress.  He 
did not look anxious or depressed.  There was no evidence of 
psychosis, past or present.  The veteran was diagnosed with 
PTSD, very mild.

The veteran underwent a VA special neuropsychiatric 
examination in May 1997.  He reported that he was treated for 
alcohol problems in 1993.  He stated that he spent ten hours 
a week doing clean-up work at a sign shop.  The veteran also 
reported attending a War Stress Group weekly since 1993.  It 
was noted that he was taking medications for sleep, and that 
he occasionally dreamt of rocket fire destroying a tank in 
Vietnam.  The report of the examination showed no impairment 
of thought processes, no delusions or hallucinations, and no 
inappropriate behavior.  The examiner found the veteran to be 
well oriented and with no memory loss.  There were no 
obsessive or ritualistic behaviors.  The veteran did not have 
panic attacks.  Although his claims folder was unavailable, 
the examiner noted that the veteran's condition had not 
gotten any worse.  The examiner assigned a GAF (Global 
Assessment of Functioning) score of 70, indicative of some 
mild symptoms and no more than slight impairment in social 
and occupational functioning.

A June 1997 RO rating decision continued the 10 percent 
rating for PTSD.

VA medical records show that the veteran was hospitalized in 
March 1998 for treatment of PTSD symptoms.  During his 
hospital stay, the veteran was provided with group 
psychotherapy, individual psychotherapy, stress management 
techniques, and psychotropic medication and regulation.  A 
psychological evaluation showed moderate sleep disturbance 
which responded well to medication, significant difficulty 
with concentration, mild to moderate hypervigilance, and a 
startle reaction to loud, unexpected noises.  Overall, the 
evaluator concluded that the veteran's PTSD had caused a 
moderate degree of social and occupational impairment and had 
contributed significantly to the veteran's inability to 
maintain stable employment.  His overall impairment index was 
considered to be extreme, reflecting the combined effect of 
PTSD, recurrent major depressive disorder, chronic alcohol 
dependence, associated lifestyle behaviors, and underlying 
personality dysfunction.  A discharge summary report showed 
that the veteran was diagnosed with PTSD, chronic, moderate.

Testimony of the veteran at a hearing in May 1998 was to the 
effect that he had problems dealing with people and problems 
sleeping.  The veteran also testified that he was forgetful, 
and that he had frequent panic attacks.  He testified that he 
did not like to be in a crowd, and that he saw pictures in 
his mind of things that happened during service in Vietnam.

The veteran underwent a VA special neuropsychiatric 
examination in August 1998.  The veteran reported several 
traumatic incidents as having occurred in Vietnam, consistent 
with his earlier descriptions.  He also indicated that, upon 
release from active duty, he returned to school and later 
went back to work at a steel mill.  The veteran reported 
working at various jobs until 1987, and working at various 
part-time jobs until 1992.  Since then, the veteran reported 
being only intermittently employed at very limited odd jobs.  
The veteran reported that he last worked for a friend in 
1996, helping the friend move.  He also stated that he had 
not had any alcohol or any illicit substances since entering 
a VA rehabilitation program in 1995.  The veteran has been on 
several different medications.  He married for the first time 
in 1996, and had had some difficulty in his marriage and 
currently lived apart from his wife.  The veteran reported 
that he was living with his older brother and was helping to 
care for his brother, who is a person with mental 
disabilities.  he stated that he was able to do light 
maintenance work around the house, and attended treatment 
regularly with the War Stress Group.  It was noted that he 
had feelings of anxiety and occasional panic attacks, 
occurring two or three times per month, and nightmares at a 
frequency of three or four times per month.  The veteran also 
reported memory problems.  He indicated that he was 
occasionally distracted while either driving or in a 
conversation, but was readily reoriented after a bit of time.  
The veteran stated that he somewhat avoided contact with 
neighbors and others, but was in close contact with his wife 
and cared for his brother; he was also quite engaged with 
other veterans in the Trauma Recovery Program.  Upon 
examination, the veteran showed no abnormal psychomotor 
activity; his speech was fluent and normal in rate, and was 
goal-directed.  His mood was depressed.  His affect was 
restricted in range and varying between anxious and angry.  
Concentration was normal.  The report of the examination 
indicated that the veteran's claims folder was thoroughly 
reviewed.  The examiner noted that the veteran showed some 
limitation in his ability to relate to other people, 
including neighbors, and that he has been unable to maintain 
gainful employment since 1992.  The examiner concluded that 
the veteran had a moderate degree of impairment that impacted 
significantly on his ability to maintain meaningful 
interpersonal relationships, but did not prohibit them from 
occurring.

The diagnosis on Axis I was PTSD, moderate severity, and 
alcohol dependence in full remission.  The diagnosis on Axis 
II was passive independent trait, rule out personality 
disorder.  The examiner assigned a GAF (Global Assessment of 
Functioning) score of 50, indicative of some serious 
symptomatology particularly in the social and occupational 
areas.
 
An October 1998 RO rating decision increased the evaluation 
for PTSD from 10 percent to 50 percent, effective from May 
1997.

Records in the claims folder reveal that the veteran had 
occasional treatment at a VA outpatient clinic, and that he 
had been regularly attending weekly group therapy sessions 
and individual therapy sessions for PTSD.  At various times, 
the veteran has reported problems sleeping and with 
medications, trouble concentrating, and nightmares about 
Vietnam.

B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411 (effective November 
7, 1996), PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

The evidence shows that the veteran receives occasional VA 
outpatient treatment, group therapy and individual therapy, 
and continuous medications for PTSD.  The evidence also 
reveals that he has undergone VA psychiatric examinations in 
1997 and 1998. The reports of these examinations reflect few 
abnormal clinical findings and not more than moderate 
symptomatology attributed by the examiners to PTSD.  The most 
recently assigned GAF score was 50, indicative of some 
serious symptomatology particularly in the social and 
occupational areas. 

While the veteran has been employed only intermittently in 
very limited jobs since 1992, the psychiatric evaluation in 
March 1998 indicates that his PTSD symptoms affect him 
socially and industrially only moderately, though they 
contribute significantly to his inability to maintain stable 
employment.  The veteran's overall impairment reflects the 
combined effect of PTSD, recurrent major depressive disorder, 
chronic alcohol dependence, associated lifestyle behaviors, 
and underlying personality dysfunction.

The evidence shows that the veteran is capable of functioning 
independently and of caring for his brother.  There is no 
evidence in the claims folder that reflects obsessional 
rituals and interference with routine activities, illogical 
or obscure speech, near-continuous panic, depression 
affecting the ability to function independently, or the 
inability to establish effective relationships that warrant a 
higher rating.  

After consideration of all the evidence, the Board finds that 
the veteran's PTSD is manifested primarily by moderate sleep 
disturbance, occasional nightmares, flashbacks, moderate 
hypervigilance, occasional panic attacks, an exaggerated 
startle response, restricted range of affect, and 
difficulties establishing and maintaining effective work and 
social relationships reflective of not more than moderate 
social and industrial impairment.  The evidence as a whole 
does not show that the veteran's PTSD symptoms are so severe 
as to warrant a 70 percent evaluation under the general 
rating criteria.  The Board notes that recent examiners have 
assigned GAF scores of 70 and 50, the latter score being at 
the top of the range indicating an inability to keep a job.  
The examiner who assigned the score of 50, however, commented 
that the veteran's difficulty in that regard "could be 
easily attributed to his rather severe problem with 
alcohol;" that examiner, as well as the summary of the March 
1998 psychiatric hospitalization, described the veteran's 
PTSD symptoms as moderate.  Nor is there evidence in the 
record that the veteran's PTSD presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence shows a level of impairment 
due to PTSD more nearly approximating the criteria for a 
50 percent rating (as assigned by the RO). 
In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, a rating higher than 50 percent is not 
warranted, and the claim must be denied.


ORDER

A rating higher than 50 percent for PTSD is denied.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

